Case 6:18-cv-00061-EKD-JCH Document 480 Filed 10/09/20 Page 1 of 11 Pageid#: 10905




                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF VIRGINIA
                                       Lynchburg Division

   CRYSTAL VL RIVERS,                            )
        Plaintiff,                               )       Civil Action No. 6:18-cv-00061
                                                 )
   v.                                            )       MEMORANDUM OPINION & ORDER
                                                 )
   UNITED STATES OF AMERICA et al.,              )       By:    Joel C. Hoppe
        Defendants.                              )              United States Magistrate Judge

          This matter is before the Court on seven procedural motions filed by pro se Plaintiff

   Crystal VL Rivers. ECF Nos. 337, 360, 405, 448, 459, 463, 464. They include two motions to

   reconsider my prior orders, ECF Nos. 337, 360; a motion to stay this case pending the Fourth

   Circuit’s resolution of Rivers’s interlocutory appeal, ECF No. 405; and two motions asking the

   Court to rule on the motion for stay and to extend the time within which Rivers must reply to

   certain Defendants’ responses opposing her requests to file a third amended complaint, ECF Nos.

   448, 464. These motions will be denied. Rivers’s motions to replace portions of exhibits that she

   should have redacted in accordance with Rule 5.2 of the Federal Rules of Civil Procedure, ECF

   Nos. 459, 463, will be granted in part.

   A.     Motions to Reconsider

          Rivers’s first motion asks me to reconsider my January 24, 2020 Order denying her

   request to permit early third-party discovery and staying “all discovery until the presiding

   District Judge determines which of Plaintiff’s claims, if any, survive multiple Defendants’

   motions to dismiss and/or Plaintiff’s various motions to file a third amended complaint,” Disc.

   Order of Jan. 24, 2020, at 2 (internal citation omitted), ECF No. 335. See generally Pl.’s Mot. to




                                                     1
Case 6:18-cv-00061-EKD-JCH Document 480 Filed 10/09/20 Page 2 of 11 Pageid#: 10906




   Reconsider Disc. Order 1–11, ECF No. 337.1 Her second motion asks me to revisit my February

   26, 2020 Order denying her motions to disqualify several defense attorneys in this case, Order

   Den. Mots. to Disqualify Att’ys, ECF No. 345. See Pl.’s Mot. to Reconsider Order Den. Mots. to

   Disqualify Att’ys 1–8, ECF No. 360.2

           “The Federal Rules of Civil Procedure do not provide for a motion to reconsider,

   denominated as such,” Potter v. Potter, 199 F.R.D. 550, 552 (D. Md. 2001), although such

   requests “are common in federal practice,” DIRECTV, Inc. v. Hart, 366 F. Supp. 2d 315, 317

   (E.D.N.C. 2004) (citing Above the Belt, Inc. v. Mel Bohannan Roofing, Inc., 99 F.R.D. 99, 101

   (E.D. Va. 1983)). Requests to revisit interlocutory rulings fall under Rule 54(b), which “provides

   that ‘any order or other decision, however designated, that adjudicates fewer than all the claims

   or the rights and liabilities of fewer than all the parties . . . may be revised at any time.’” Carrero

   v. Farrelly, 310 F. Supp. 3d 581, 583–84 (D. Md. 2018) (quoting Fed. R. Civ. P. 54(b)). While

   the “precise standard governing” these motions is “unclear,” Butler v. DirectSAT USA, LLC, 307

   F.R.D. 445, 449 (D. Md. 2015), courts agree that they “are not subject to the strict standards

   applicable to motions for reconsideration of a final judgment” or order under Rules 59(e) and

   60(b), Am. Canoe Ass’n v. Murphy Farms, Inc., 326 F.3d 505, 514 (4th Cir. 2003). See Carrero,

   310 F. Supp. 3d at 584. Still, “[s]uch motions are disfavored and should be granted sparingly.”

   Wootten v. Commonwealth of Va., 168 F. Supp. 3d 890, 893 (W.D. Va. 2016).

           Relief under Rule 54(b) may be appropriate where the moving party shows that the court

   “patently misunderstood a party” in reaching its decision, there has been “a controlling or


   1
    This motion is captioned, “Plaintiff’s Motion for Reconsider[ation] of the Courts Order Denying
   Plaintiffs’ Motion to Serve Third Party Subpoenas Prior to a Rule 26(f) Conference and Request for
   Discovery.” Id. at 1 (punctuation in original)
   2
    This motion is captioned, “Motion to Reconsider Judge’s Order (DE 345).” Id. at 1. It is 260 pages long
   with seventeen attached exhibits.

                                                      2
Case 6:18-cv-00061-EKD-JCH Document 480 Filed 10/09/20 Page 3 of 11 Pageid#: 10907




   significant change in the law or facts” since the court issued its order, Above the Belt, 99 F.R.D.

   at 101, or “the prior decision was clearly erroneous and would work manifest injustice” if

   allowed to stand, Am. Canoe Ass’n, 326 F.3d at 515 (quotation marks omitted). See Wootten, 168

   F. Supp. 3d at 893 (citing the same factors). Properly used, motions to reconsider provide “a

   useful mechanism” to correct errors and prevent injustice. U.S. Gov’t ex rel. Houck v. Folding

   Carton Admin. Comm., 121 F.R.D. 69, 70 (N.D. Ill. 1988). But they are “not meant to re-litigate

   issues already decided, provide a party the chance to craft new or improved legal positions,

   highlight previously-available facts, or otherwise award a proverbial ‘second bite at the apple’ to

   a dissatisfied litigant.” Wootten, 168 F. Supp. 3d at 893. They also are “not an occasion to

   present a better and more compelling argument that the party could have presented in the original

   briefs or to introduce evidence that could have been addressed or presented previously.” Id.

   (cleaned up). Improperly used in this way, motions to reconsider “waste judicial resources and

   obstruct the efficient administration of justice.” Houck, 121 F.R.D. at 71.

          Rivers’s motion to reconsider the discovery order is a quintessential second bite at the

   apple. In fact, it is almost identical to her original motion seeking leave “to conduct limited early

   discovery” so she can “preserv[e] the evidence, identif[y] potential witnesses and Defendants,”

   and, “in consideration of the administration of justice, . . . . have third-party subpoenas issued,”

   Pl.’s Mot. for Early Disc. 2, ECF No. 327. Compare id. at 3 (“The missing parties are employees

   of the Defendants, and parties of interest to the Defendants or the matter all-together and learned

   since the filing of the last amended complaint. . . . Without the evidence, Plaintiff risks the third

   parties moving out of state, retiring or leaving their employment, or passing away and the

   evidence be [sic] destroyed. Without the evidence, the Plaintiff cannot properly issue discovery

   on the Defendants and she cannot conduct a proper Rule 26(f) conference.”), with Pl.’s Mot. to



                                                     3
Case 6:18-cv-00061-EKD-JCH Document 480 Filed 10/09/20 Page 4 of 11 Pageid#: 10908




   Reconsider Disc. Order 5–6 (same). I denied that motion because “early ‘discovery [was] not

   reasonable at this stage of the proceeding,’ particularly considering the ‘broad-based discovery,’”

   that Rivers appeared “likely to request from individuals and agencies who are not parties to this

   litigation.” Disc. Order of Jan. 24, 2020, at 1–2 (quoting Dimension Data N. Am., Inc. v. NetStar-

   1, Inc., 226 F.R.D. 528, 531 (E.D.N.C. 2005)). Rivers’s “speculative belief” that she risked

   losing access to unspecified information, held by unidentified or even unknown third parties, was

   not evidence that she would “be irreparably harmed by delaying the discovery requested until

   after the Rule 26 conference.” Id. at 2. I also found that staying all discovery until the presiding

   District Judge could determine which of Rivers’s claims, if any, survived under Rule 12(b)(6)

   was “‘an eminently logical means to prevent wasting the time and effort of all concerned, and to

   make the most efficient use of judicial resources’ in this case.” Id. (quoting Wymes v. Lustbader,

   Civ. No. WDQ-10-1629, 2012 WL 1819836, at *4 (D. Md. May 16, 2012)); accord Mem. Op. of

   Sept. 28, 2020, at 6–8 (explaining that “the complex and slow-moving nature of this case is

   [Rivers’s] own doing, the result of [her] repetitive, prolix, and overlapping motions,” and finding

   good cause to delay issuing a scheduling order until after the court can address several pending

   motions “the resolution of which do not require discovery”) (Dillon, J.), ECF No. 477.

          Rivers asserts that I should reconsider this decision because “[o]nly 4 Defendant’s [sic] in

   this matter objected” to her motion—it “was not objected to by any third-party” that would have

   been subject to early discovery—and she did not have time to file an optional reply brief before I

   denied the motion. See Pl.’s Mot. to Reconsider Disc. Order 3–4, 6. The first point is irrelevant.

   The Court has an independent obligation to enforce express limitations on the timing and scope

   of discovery, see Fed. R. Civ. P. 1, 26, and it enjoys “broad discretion to manage discovery and

   make discovery rulings,” W.S. v. Daniels, 258 F. Supp. 3d 640, 643 (D.S.C. 2017) (citing U.S. ex



                                                     4
Case 6:18-cv-00061-EKD-JCH Document 480 Filed 10/09/20 Page 5 of 11 Pageid#: 10909




   rel. Becker v. Westinghouse Savannah River Co., 305 F.3d 284, 290 (4th Cir. 2002)). The second

   point could be grounds for reconsideration, but Rivers does not explain whether or how she was

   “adversely affected by,” W.D. Va. Civ. R. 11(c)(3), my “swift resolution” of her motion, Mem.

   Op. of Sept. 28, 2020, at 6. She certainly does not suggest that I “patently misunderstood” her

   request for early third-party discovery, Above the Belt, 99 F.R.D. at 101, or that my decision to

   deny this request “was clearly erroneous and would work manifest injustice” if allowed to stand,

   Am. Canoe Ass’n, 326 F.3d at 515. This discovery issue was straight-forward, and in her motion,

   Rivers presented her reasons for seeking early third-party discovery. Nothing in her request for

   reconsideration shows that Rivers would have presented any more compelling reason in an

   optional reply brief.

          Rivers’s motion to reconsider the attorney-disqualification order fails for the same

   reasons. In her original motions to disqualify,

          Rivers vaguely alleged that . . . eight defense attorneys “ha[d] a conflict of intertest,
          and/or bias in representing their clients in this matter” because they or their
          colleagues know some of the people allegedly involved in the events that gave rise
          to this action, the attorneys “can be called as witnesses,” and their “law firm’s files
          are subject to discovery.” [She] did not submit any evidence, such an affidavit or
          declaration made under penalty of perjury, to support these allegations. Rivers also
          asserted that she is a former client of [Chad] Mooney’s law firm, Petty, Livingston
          Dawson & Richards (“PLDR”), but she did not provide any details about that prior
          relationship. . . . Rivers [also did] not allege that an attorney from PLDR ha[d]
          represented her in this case or any substantially related matter.

   Order Den. Mots. to Disqualify Att’ys 3–4 (cleaned up); see, e.g., Third Mot. to Disqualify

   Att’ys 6–4, ECF No. 214. In denying those motions, I explained that Virginia’s Rules of

   Professional Conduct “do not prohibit an attorney from representing a client in a matter simply

   because the attorney knows, works with, or is related to a party, potential party, or likely

   witness.” Order Den. Mots. to Disqualify Att’ys 5 (citing Va. R. Prof’l Conduct 1.8(i), 3.7(a),

   (c)); see also id. at 2, 4 (citing Va. R. Prof’l Conduct 1.7, 1.8, 1.9, 1.10). As the party seeking to


                                                      5
Case 6:18-cv-00061-EKD-JCH Document 480 Filed 10/09/20 Page 6 of 11 Pageid#: 10910




   oust her opponents’ chosen attorneys from the case, Rivers needed to demonstrate on the record

   that an actual or imminent conflict of interest existed under the appliable ethical principles. Id. at

   3. “Imagined scenarios of conflict and mere speculation that an attorney might encounter some

   situation as the case unfolds which theoretically could lead counsel to act counter to his or her

   client’s interests [are] not enough.” Id. (internal citations, brackets, and quotation marks

   omitted). Most of Rivers’s allegations about defense counsel’s purported “biases” and conflicts

   of interest in this case were “at best, frivolous or speculative” and, at worst, could be considered

   harassment subject to sanctions. See id. at 5–6.

          In her motion to reconsider, Rivers asserts that the conflict-of-interest standard outlined

   in my order “does not apply to” certain defense attorneys because “[t]his matter is not merely a

   friend of a friend of a friend scenario.” Pl.’s Mot. to Reconsider Order Den. Mots. to Disqualify

   Att’ys 2. Rather than explaining how this so-called “exception” applies here, however, Rivers

   essentially repeats her conclusory assertions that counsel knew about some of the alleged events

   giving rise to this lawsuit, are friends or colleagues with certain people allegedly involved in

   those events, or work for law firms that allegedly benefited from financial transactions related to

   those events. Compare id. at 3–8, with Third Mot. to Disqualify Att’ys 4–7. Again, Rivers’s

   “imagined scenarios of conflict” and “mere speculation” that a defense attorney “might

   encounter some situation as this case unfolds that theoretically could lead to counsel to act

   counter to his or her [own] client’s interests,” as opposed to Rivers’s competing positions, do not

   warrant the attorney’s disqualification. Order Den. Mots. to Disqualify Att’ys 3; see Pl.’s Mot. to

   Reconsider Order Den. Mots. to Disqualify Att’ys 3–7 (asserting that the defense attorneys and

   their law firms have “a conflict of interest, adverse interest and a bias” in favor of their clients

   and colleagues who are named as Defendants in this case); Third Mot. to Disqualify Att’ys 1–2,



                                                      6
Case 6:18-cv-00061-EKD-JCH Document 480 Filed 10/09/20 Page 7 of 11 Pageid#: 10911




   5–7 (same). Rivers also does not explain why any of her newly submitted exhibits demonstrate

   that any defense attorney or law firm in this case has an actual or imminent conflict of interest

   against a current or former client. See generally Pl.’s Mot. to Reconsider Order Den. Mots. to

   Disqualify Att’ys 4–7 (citing id. Exs. A–Q, ECF No. 360-1, at 1–250).

           Accordingly, Rivers’s motions to reconsider, ECF Nos. 337, 360, will be denied.

   B.      Motions to Stay & Extend Deadlines

           In late April 2020, Rivers asked the Court to stay this case pending the Fourth Circuit’s

   resolution of her interlocutory appeal from the presiding District Judge’s order dismissing

   portions of the Second Amended Complaint. See Mot. to Stay Pending Appeal, ECF No. 405.

   The request relies on Rule 8(a) of the Federal Rules of Appellate Procedure, which instructs a

   party to “move first in the district court for . . . a stay of the judgment or order of a district court

   pending appeal.” Fed. R. Civ. P. 8(a)(1)(A).3 The district court, in its discretion, may stay a case

   pending appeal when the moving party “show[s] that the circumstances justify the exercise of

   that discretion.” Atl. Coast Pipeline v. 1.52 Acres in Nottaway Cty., Va., No. 3:17cv814, 2019

   WL 4871481, at *1 (quoting Nken v. Holder, 556 U.S. 418, 434–35 (2009)).

           While Rivers did not initially explain why she wanted a stay, her later filings made clear

   the request was based on her mistaken belief that this Court lacked all authority to proceed until

   the Fourth Circuit decided her interlocutory appeal. See Mem. Op. of Sept. 28, 2020, at 4 (citing

   Pl.’s Am. Obj. to R. & R. 27–36, ECF No. 474-1); Order of Sept. 1, 2020, at 3–4 (citing Pl.’s

   Mot. for Stay & Extension of Time to Resp. 2–4, ECF No. 470), ECF No. 471. “Generally, a



   3
    Rivers mistakenly cited Rule 8 of the Federal Rules of Civil Procedure, which sets out the general rules
   of pleading in civil actions. The Court assumes that she meant to cite the appellate rules. See also Def.
   Callahan’s Br. in Opp’n to Mot. to Stay Pending Appeal 3–4 (citing Fed. R. App. P. 8(a)(1)), ECF No.
   420.


                                                       7
Case 6:18-cv-00061-EKD-JCH Document 480 Filed 10/09/20 Page 8 of 11 Pageid#: 10912




   timely filed notice of appeal transfers jurisdiction of a case to the court of appeals and strips a

   district court of jurisdiction to rule on any matters involved in the appeal.”4 Doe v. Public

   Citizen, 749 F.3d 246, 258 (4th Cir. 2014) (citing Griggs v. Provident Consumer Disc. Co., 459

   U.S. 56, 58 (1982)). However, “the district court does not lose jurisdiction” over any aspect of a

   case “where the litigant takes an appeal from an unappealable order.” United States v. Jones, 367

   F. App’x 482, 484 (4th Cir. 2010) (citing Griggs, 459 U.S. at 58); see also Automobili

   Lamborghini v. Garcia, No. 1:18cv62, 2020 WL 3259794, at *5–6 (E.D. Va. June 16, 2020)

   (published opinion).

           On April 22, Rivers noticed an appeal from “portions” of the presiding District Judge’s

   March 24, 2020 Order adopting in part and modifying in part my Report & Recommendation

   issued on February 26, 2020; dismissing two out of nineteen counts asserted in the Second

   Amended Complaint; granting Rule 12(b)(6) motions to dismiss filed by six of the roughly sixty

   Defendants named therein; and denying Rivers’s motions to file a third amended complaint

   against three of those Defendants. Pl.’s Notice of Appeal, ECF No. 404; see Order of Mar. 24,

   2020, 1–2, ECF No. 373. This Order “is neither a final order nor an appealable interlocutory

   order.” Order of Sept. 1, 2020, at 3–4 (quoting Greenway v. Toney, 172 F. App’x 492, 492 (4th

   Cir. 2006)); see Automobili Lamborghini, 2020 WL 3259794, at *5 (“[T]he Fourth Circuit has

   made abundantly clear that . . . orders on a plaintiff’s motion to amend a complaint . . . do not

   constitute final orders, appealable interlocutory orders, or appealable collateral orders. Instead,

   these orders are non-appealable interlocutory orders.” (footnote omitted)); Mem. Op. of May 19,


   4
     “‘[T]he district court may still proceed with matters not involved in the appeal,’ Alice L. v. Dusek, 492
   F.3d 563, 564–65 (5th Cir. 2007) (citing Griggs, 459 U.S. at 58), including taking up motions to dismiss
   claims that are legally distinct from those at issue on appeal, Entergy Ark., Inc. v. Nebraska, 58 F. Supp.
   2d 1104, 1106 & n.1 (D. Neb. 1999).” Order of Sept. 1, 2020, at 3–4; accord Mem. Op. of Sept. 28, 2020,
   at 4 (noting that “the court is under no obligation” to wait until the Fourth Circuit resolves Rivers’s
   interlocutory appeal before ruling on issues and motions on matters not involved in the appeal).
                                                       8
Case 6:18-cv-00061-EKD-JCH Document 480 Filed 10/09/20 Page 9 of 11 Pageid#: 10913




   2020, at 2–5 (denying Rivers’s Rule 54(b) motion to reconsider the March 24 Order) (Dillon, J.),

   ECF No. 428. Rivers’s notice of appeal from that Order is therefore “defective” and “does not

   deprive the district court of jurisdiction,” Automobili Lamborghini, 2020 WL 3259794, at *6, to

   decide any of the other pending motions in this case. See Order of Sept. 1, 2020, at 3–4 (citing

   Jones, 367 F. App’x at 484). Those “motions will be addressed in due course at the court’s

   discretion.” Mem. Op. of Sept. 28, 2020, at 8; see Order of Sept. 1, 2020, at 4. Rivers’s motions

   asking the Court “to rule on the stay motion . . . and/or to extend [her] time to reply to” certain

   Defendants’ briefs opposing her motions to file a third amended complaint until after the Fourth

   Circuit resolves her interlocutory appeal, ECF Nos. 448, 464, will be denied as moot.5 Rivers

   already filed her reply briefs. See ECF Nos. 450, 451, 521, 453, 454.

   C.      Requests to Substitute Exhibits




   5
     These motions are captioned “Motion for Extension of Time to Respond to Defendants Responses to
   Plaintiffs Motion [redacted] (DE 438, 439) The Courts Order DE 428),” ECF No. 448, and “Motion for
   Extension of Time to Respond to Defendants Responses to Plaintiffs Motion for Leave to File Third
   Amended Complaint (DE 438, 439) and Reconsideration of the Courts Order (DE 428) Motion for the
   Court to Extend the Deadline for All Responses,” ECF No. 464. Docket entry 428 is the presiding District
   Judge’s Memorandum Opinion and Order denying Rivers’s prior motions to reconsider orders separately
   addressing two of my earlier Reports and Recommendations. Mem Op. & Order of May 19, 2020; see R.
   & R. of Mar. 9, 2020, ECF No. 358, accepted by Order of Mar. 30, 2020, ECF No. 380, and pet. for writ
   of mandamus filed sub nom. In re Crystal Rivers, No. 20-1705 (4th Cir. June 26, 2020); R. & R. of Feb.
   26, 2020, ECF No. 385, adopted in part and modified in part by Order of Mar. 24, 2020, ECF No. 373,
   and appeal filed sub nom. Rivers v. Chapman, No. 20-1476 (4th Cir. Apr. 23, 2020). Docket entries 438
   and 439 are Rivers’s motions seeking leave to file a third amended complaint and asking the presiding
   District Judge to reconsider the Memorandum Opinion and Order of May 19, 2020. Rivers’s motions for
   extension of time, ECF Nos. 448, 464, primarily address her allegations under the Crime Victim’s Rights
   Act (“CVRA”) and procedural matters that could impact her petition for mandamus relief that is also
   pending in the Fourth Circuit. See First Mot. to Extend Time ¶¶ 1–5, ECF No. 448; Second Mot. to
   Extend Time ¶¶ 1–5, ECF No. 464. Rivers’s mandamus petition and CVRA allegations are not related to
   the presiding District Judge’s order dismissing potions of the Second Amended Complaint, which is the
   subject of Rivers’s interlocutory appeal. R. & R. of Mar. 9, 2020, at 8 (“The Second Amended Complaint
   does not mention or otherwise seek relief under the CVRA.”); see also Mem. Op. of Sept. 28, 2020, at 5
   (“Rivers is not entitled to rely on the allegations of the proposed third amended complaint when leave to
   amend has yet to be granted.”); Mem. Op. & Order of May 19, 2020, at 1–5.

                                                      9
Case 6:18-cv-00061-EKD-JCH Document 480 Filed 10/09/20 Page 10 of 11 Pageid#:
                                  10914



       Finally, Rivers filed two requests to substitute “corrected redacted” copies of about forty

pages she previously submitted with exhibits to various motions. Pl.’s Req. to File & Replace

Exs. 1 (citing ECF No. 340-1, at 6–11, 13, 15, 24, 27, 41, 44–45, 55–56, 119–20; ECF No. 385-

1, at 2, 5–6, 9–12, 15–16, 18–25; ECF No. 414-1, at 1; ECF No. 438-2, at 2–3, 32; ECF No. 439-

2, at 2–3, 32), ECF No. 459; Pl.’s Letter Request (same), ECF No. 463. These requests followed

my Order denying Rivers’s motion for electronic filing privileges in part because I doubted her

assertion that she had “‘read, understands, and . . . complied with’ Rule 5.2 of the Federal Rules

of Civil Procedure.” Order of July 1, 2020, at 4, ECF No. 458. Indeed, “many of her filings

clearly violate[d] the Rule’s requirement that filings shall include only ‘the year of [an]

individual’s birth’ and ‘the last four digits’ of any taxpayer-identification number or financial

account number, Fed. R. Civ. P. 5.2(a)(1)–(2), (4).” Id. (citing ECF Nos. 340-1, 414-1, 438-2).

Dozens of pages in the cited exhibits contained unredacted full dates of birth, social security or

taxpayer-identification numbers, or financial account information belonging to several

individuals and entities, including at least one named individual who is not a party to this

lawsuit.

       Rivers’s request to replace certain pages with “corrected redacted” copies will be granted

in part and denied in part. As previously noted, many of Rivers’s “submissions [in this case] are

voluminous and take time for the two Deputy Clerks to scan, docket, and quality check.” Id.

(citations omitted). The exhibits she now wants to correct encompass more than 330 pages. ECF

No. 340-1, at 1–236, ECF No. 385-1, at 1–31; ECF No. 438-2, at 1–32; ECF No. 439-2, at 1–32.

I will not ask the Deputy Clerks to spend even more time switching out individual pages in those

exhibits. See Order of July 1, 2020, at 3–4.

                                               ORDER



                                                 10
Case 6:18-cv-00061-EKD-JCH Document 480 Filed 10/09/20 Page 11 of 11 Pageid#:
                                  10915



   1. Rivers’s motions to reconsider, ECF Nos. 337, 360, are DENIED.

   2. Rivers’s motion to stay pending appeal, ECF No. 405, is DENIED. Her motions for

      extension of time, ECF Nos. 448, 464, are DENIED as MOOT.

   3. Rivers’s motions to replace exhibits, ECF Nos. 459, 463, are GRANTED in part and

      DENIED in part. Within fourteen (14) days from this Order, Rivers shall submit

      complete, properly redacted copies of the exhibits she wishes to replace.

      It is so ORDERED.

                                                   ENTER: October 9, 2020



                                                   Joel C. Hoppe
                                                   U.S. Magistrate Judge




                                              11
